DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are allowed.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/8/19, 3/18/20, 9/10/20 and 1/14/21 are being considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Joshua Crawford on 1/21/21.
The application has been amended as follows: 
1.  (Currently Amended) A method for recovering a password from a hash value input, the method comprising: 
segmenting a password space into a plurality of password sets, wherein each of the password sets comprise a plurality of passwords in the password space; 
generating and storing a digest set for each password set of the plurality of password sets, wherein each of the digest sets comprises a respective hash value of each of the respective passwords in the corresponding password set;
, wherein generating each of the the plurality of probabilistic structures comprises selecting a predefined false-positive probability for queries of the probabilistic data structure based on a size of storage resources on which the probabilistic data structure is to be stored; 
querying one of the probabilistic data structures with the hash value input to determine whether the hash value input is likely included in the digest sets represented by the probabilistic data structures; 
receiving, in response to the querying of the probabilistic data structure, result data from the probabilistic data structure indicating that the hash value input is likely included in the digest set represented by the probabilistic data structure; 
in response to receiving the result data indicating that the hash value input is likely included in the digest set represented by the probabilistic data structure, generating and storing the passwords constituting the password set corresponding to the digest set, and generating and storing the hash values constituting the digest set; 
comparing the generated hash values constituting the digest set to the hash value input to determine a hash value from among the digest set that matches the hash value input; and 
generating and outputting an indication of the generated password associated with the hash value from among the digest set that matches the hash value input.

8. (Cancelled).
9. (Cancelled).
12. (Currently Amended) A system for recovering a password from a hash value input, the system comprising: 

a memory storing one or more programs, the one or more programs configured to be executed by the one or more processors and including instructions to: 
segment a password space into a plurality of password sets, wherein each of the password sets comprise a plurality of passwords in the password space; 
generate and store a digest set for each password set of the plurality of password sets, wherein each of the digest sets comprises a respective hash value of each of the respective passwords in the corresponding password set; 
generate and store a plurality of probabilistic data structures, wherein each of the plurality of probabilistic data structures represents one of the plurality of the digest sets, wherein generating each of the the plurality of probabilistic structures comprises selecting a predefined false-positive probability for queries of the probabilistic data structure based on a size of storage resources on which the probabilistic data structure is to be stored; 
query one of the probabilistic data structures with the hash value input to determine whether the hash value input is likely included in the digest sets represented by the probabilistic data structures; 
receive, in response to the querying of the probabilistic data structure, result data from the probabilistic data structure indicating that the hash value input is likely included in the digest set represented by the probabilistic data structure; 
in response to receiving the result data indicating that the hash value input is likely included in the digest set represented by the probabilistic data structure, generate and store the passwords constituting the password set corresponding to the digest set, and generate and store the hash values constituting the digest set; 

generate and output an indication of the generated password associated with the hash value from among the digest set that matches the hash value input.

13. (Currently Amended) A non-transitory computer-readable storage medium storing one or more programs for recovering a password from a hash value input, the one or more programs configured to be executed by one or more processors and including instructions to: 
segment a password space into a plurality of password sets, wherein each of the password sets comprise a plurality of passwords in the password space; 
generate and store a digest set for each password set of the plurality of password sets, wherein each of the digest sets comprises a respective hash value of each of the respective passwords in the corresponding password set; 
generate and store a plurality of probabilistic data structures, wherein each of the plurality of probabilistic data structures represents one of the plurality of the digest sets, wherein generating each of the the plurality of probabilistic structures comprises selecting a predefined false-positive probability for queries of the probabilistic data structure based on a size of storage resources on which the probabilistic data structure is to be stored; 
query one of the probabilistic data structures with the hash value input to determine whether the hash value input is likely included in the digest sets represented by the probabilistic data structures;
receive, in response to the querying of the probabilistic data structure, result data from the probabilistic data structure indicating that the hash value input is likely included in the digest set represented by the probabilistic data structure; 

compare the generated hash values constituting the digest set to the hash value input to determine a hash value from among the digest set that matches the hash value input; and 
generate and output an indication of the generated password associated with the hash value from among the digest set that matches the hash value input.

14. (Currently Amended) A method for recovering a password from a hash value input, the method comprising: 
segmenting a password space into a plurality of password sets, wherein each of the password sets comprise a plurality of passwords in the password space; 
generating and storing a digest set for each password set of the plurality of password sets, wherein each of the digest sets comprises a respective hash value of each of the respective passwords in the corresponding password set; 
generating and storing a multi-level probabilistic data structure, wherein the generating and storing comprising: 
generating and storing a first plurality of probabilistic data structures in a first level of the multi-level probabilistic data structure; and 
generating and storing a second plurality of probabilistic data structures in a second level of the multi-level probabilistic data structure, 
wherein each of the probabilistic data structures of the multi-level probabilistic data structure respectively represent one or more of the plurality of the digest sets, wherein generating each of the probabilistic data structures comprises selecting a predefined false-positive probability for queries of the probabilistic data structure based on a size of storage resources on which the probabilistic data structure is to be stored; 
querying a plurality of probabilistic data structures of the multi-level probabilistic data structure with the hash value input to determine whether the hash value input is likely included in any one or more of the digest sets respectively represented by the plurality of probabilistic data structures;
receiving, in response to the querying of the plurality of probabilistic data structures of the multi-level probabilistic data structure, result data from an identified one of the plurality of data structures indicating that the hash value input is likely included in the digest set represented by the identified probabilistic data structure; 
in response to receiving the result data indicating that the hash value input is likely included in the digest set represented by the identified probabilistic data structure, generating and storing the passwords constituting the password set corresponding to the digest set, and generating and storing the hash values constituting the digest set; 
comparing the generated hash values constituting the digest set to the hash value input to determine a hash value from among the digest set that matches the hash value input; and 
generating and outputting an indication of the generated password associate with the hash value from among the digest set that matches the hash value input.

19. (Currently Amended) A system for recovering a password from a hash value input, the system comprising: 
one or more processors; 
a memory storing one or more programs, the one or more programs configured to be executed by the one or more processors and including instructions to: 

generate and store a digest set for each password set of the plurality of password sets, wherein each of the digest sets comprises a respective hash value of each of the respective passwords in the corresponding password set; 
generate and store a first plurality of probabilistic data structures in a first level of a multi-level probabilistic data structure; and 
generate and store a second plurality of probabilistic data structures in a second level of the multi-level probabilistic data structure, wherein each of the probabilistic data structures of the multi-level probabilistic data structure respectively represent one or more of the plurality of the digest sets, wherein generating each of the probabilistic data structures comprises selecting a predefined false-positive probability for queries of the probabilistic data structure based on a size of storage resources on which the probabilistic data structure is to be stored; 
query a plurality of probabilistic data structures of the multi-level probabilistic data structure with the hash value input to determine whether the hash value input is likely included in any one or more of the digest sets respectively represented by the plurality of probabilistic data structures;
receive, in response to the querying of the plurality of probabilistic data structures of the multi-level probabilistic data structure, result data from an identified one of the plurality of data structures indicating that the hash value input is likely included in the digest set represented by the identified probabilistic data structure; 
in response to receiving the result data indicating that the hash value input is likely included in the digest set represented by the identified probabilistic data structure, generate and store the passwords constituting the password set corresponding to the digest set, and generate and store the hash values constituting the digest set; 

generate and output an indication of the generated password associate with the hash value from among the digest set that matches the hash value input.

20. (Currently Amended) A non-transitory computer-readable storage medium storing one or more programs for recovering a password from a hash value input, the one or more programs configured to be executed by one or more processors and including instructions to: 
segment a password space into a plurality of password sets, wherein each of the password sets comprise a plurality of passwords in the password space; 
generate and store a digest set for each password set of the plurality of password sets, wherein each of the digest sets comprises a respective hash value of each of the respective passwords in the corresponding password set; 
generate and store a first plurality of probabilistic data structures in a first level of a multi-level probabilistic data structure; and 
generate and store a second plurality of probabilistic data structures in a second level of the multi-level probabilistic data structure, wherein each of the probabilistic data structures of the multi-level probabilistic data structure respectively represent one or more of the plurality of the digest sets, wherein generating each of the probabilistic data structures comprises selecting a predefined false-positive probability for queries of the probabilistic data structure based on a size of storage resources on which the probabilistic data structure is to be stored; 
query a plurality of probabilistic data structures of the multi-level probabilistic data structure with the hash value input to determine whether the hash value input is likely included in any one or more of the digest sets respectively represented by the plurality of probabilistic data structures; 

in response to receiving the result data indicating that the hash value input is likely included in the digest set represented by the identified probabilistic data structure, generate and store the passwords constituting the password set corresponding to the digest set, and generate and store the hash values constituting the digest set; 
compare the generated hash values constituting the digest set to the hash value input to determine a hash value from among the digest set that matches the hash value input; and 
generate and output an indication of the generated password associate with the hash value from among the digest set that matches the hash value input.


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Deshmukh et al. U.S. Pat. No. 8290972 discloses method for accessing data using a plurality of probabilistic data structures, wherein hash values of data is used to query the data structures to filter out data structures containing the hash value, wherein the data structure contains file location information to retrieve data from storage devices.
Allen et al. U.S. Pat. No. 10642994 discloses probabilistic data structures for concordance management in which a query is received to search for index in the structure to allow retrieval of document based on Bloom filters query result.
segmenting a password space into a plurality of password sets, wherein each of the password sets comprise a plurality of passwords in the password space; generating and storing a digest set for each password set of the plurality of password sets, wherein each of the digest sets comprises a respective hash value of each of the respective passwords in the corresponding password set; generating and storing a plurality of probabilistic data structures, wherein generating each of the plurality of probabilistic data structures comprises selecting a predefined false-positive probability for queries of the probabilistic data structure based on a size of storage resources on which the probabilistic data structure is to be stored; generating and storing the passwords constituting the password set corresponding to the digest set, and generating and storing the hash values constituting the digest set; comparing the generated hash values constituting the digest set to the hash value input to determine a hash value from among the digest set that matches the hash value input; and generating and outputting an indication of the generated password associated with the hash value from among the digest set that matches the hash value input.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kominar et al. U.S. Pub. No. 20180248698 discloses inadvertent password entry detection.

He U.S. Pub. No. 20160179893 discloses method for efficient feature matching using bloom filter.
Troyansky U.S. Pub. No. 20090241187 discloses method for protection against information stealing software.
Stiles U.S. Pat. No. 10790984 discloses probabilistic set membership using partial prefix matching.
Eswaran et al. U.S. Pub. No. 20090030895 discloses method for detecting predefined signatures in packet payload.
Sathe et al. U.S. Pat. No. 8898204 discloses method for controlling updates of a data structure.
Bennett et al. U.S. Pub. No. 20180011852 discloses key-value storage system including a resource-efficient index.
Rubin et al. U.S. Pub. No. 20170070492 discloses verification of data set components using digitally signed probabilistic data structures.
Hao et al. U.S. Pub. No. 20080313132 discloses high accuracy bloom filter using partitioned hashing.
Xie U.S. Pub. No. 20110225191 discloses index searching using a bloom filter.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIN HON (ERIC) CHEN whose telephone number is (571)272-3789.  The examiner can normally be reached on Monday to Thursday 9am- 7pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHIN-HON (ERIC) CHEN/Primary Examiner, Art Unit 2431